Case: 5:18-cr-00339-SL Doc #: 78 Filed: 02/20/20 1 of 3. PageID #: 566



                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO

 UNITED STATES OF AMERICA                    )      CASE NO: 5:18 CR 00339
                                             )
        Plaintiff,                          )       JUDGE SARA LIOI
                                             )
        -vs-                                 )
                                             )
 JAQUAR KEYSHORE LATIMER                     )      DEFENDANT’S SENTENCING
                                             )      MEMORANDUM
        Defendant.                           )
                                             )

        Now comes the Defendant, JAQUAR KEYSHORE LATIMER, by and through

 his undersigned counsel, and hereby submits the following sentencing memorandum in the

 above-captioned matter. Defendant’s sentencing hearing is scheduled for February 27,

 2020 at 9:00 a.m. Defendant respectfully requests a sentence between 37 to 46 months.

                                                    Respectfully Submitted,

                                                     /s/ Donald J. Malarcik
                                                    Donald J. Malarcik (0061902)
                                                    Attorney for Jaquar Latimer
                                                    121 S. Main Street, Suite 520
                                                    Akron, Ohio 44308
                                                    330-253-0785 (telephone)
                                                    330-253-7432 (facsimile)

                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing has
 been served via the Court’s electronic filing system on the 20th day of February, 2020.


                                                    /s/ Donald J. Malarcik
                                                    Donald J. Malarcik (0061902)
                                                    Attorney for Jaquar Latimer




                                             1
Case: 5:18-cr-00339-SL Doc #: 78 Filed: 02/20/20 2 of 3. PageID #: 567




                                     MEMORANDUM

 A.     Introduction

        Defendant, Jaquar Latimer is forty-two (42) years old.         He was raised in a

 neighborhood where drugs and violence were prevalent (PSR ¶71).               Mr. Latimer

 witnesses a murder as a child (PSR ¶71) and was himself shot in the hand at age fourteen

 (14) (PSR ¶74). Mr. Latimer was shot in the head at age nineteen (19) (PSR ¶74). Mr.

 Latimer has two (2) adult children and a minor son, Jayleen, who died on October 16, 2016

 as a result of cancer (PSR ¶72).

        Mr. Latimer has suffered from mental health issues such as anxiety, depression,

 bereavement and anti-social disorder (PSR ¶75).       He has struggled with alcohol and

 substance abuse issues since the age of fourteen (14) (PSR ¶76).

        Mr. Latimer respectfully submits that a proper guideline range for his offenses

 would be a total offense level of fourteen (14) (PSR ¶21) and a criminal history, Category

 of VI (PSR ¶57). The court heard all the testimony and evidence presented at trial. The

 evidence does not support specific offense characteristic enhancements suggested in

 paragraphs 22, 23, and 24 of the Presentence Report. Specifically, the evidence presented

 at trial does not support a two level enhancement for three (3) or more firearms pursuant to

 USSG §2K2.1 (b) (1) (A) in ¶22.         The jury could have convicted Mr. Latimer of

 possession of a single firearm and found the evidence did not support a conviction for all

 three (3) firearms recovered at Ms. Jones’ residence.       Likewise, there is insufficient

 evidence to support a two level enhancement for possessing a stolen firearm. Because the

 jury was not given Interrogatories to identify which firearm they believed Mr. Latimer


                                              2
Case: 5:18-cr-00339-SL Doc #: 78 Filed: 02/20/20 3 of 3. PageID #: 568



 possessed, the court should not conclude that they believed it was the stolen Sig Sauer

 9mm Model SP 2022 identified in ¶23 of the PSR. Finally, Mr. Latimer respectfully

 submits that there was insufficient evidence to conclude beyond a reasonable doubt that he

 possessed a firearm in connection with another felony offense. Therefore, the four (4)

 point enhancement pursuant to USSG 2K2.1(b) (6) (B) in ¶24 should not apply.

 Wherefore, Defendant respectfully requests a sentence between 37 to 46 months.

                                                    Respectfully Submitted,


                                                    /s/ Donald J. Malarcik
                                                    Donald J. Malarcik (0061902)
                                                    Attorney for Jaquar Latimer
                                                    121 S. Main Street, Suite 520
                                                    Akron, Ohio 44308
                                                    330-253-0785 (telephone)
                                                    330-253-7432 (facsimile)




                                             3
